 6305 NLRB No. 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The names of the Charging Parties have been changed to reflectthe new official name of the International Union.2The General Counsel has moved to strike the Respondent's ex-ceptions on the ground that they fail to comply with Sec. 102.46(b)
of the Board's Rules and Regulations. Although the Respondent's
exceptions do not fully comply with the Rules, we find that the ex-
ceptions sufficiently state the Respondent's position to warrant deny-
ing the General Counsel's motion to strike.3The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.4The judge, in determining that the General Counsel chose thecorrect backpay formula, relied partly on a finding that ``most'' of
the discriminatees' backpay periods extended from 1980 to 1988.
The Respondent excepts to this finding. We note, in agreement with
the Respondent, that only three discriminateesÐWalter Bolin, David
Ingle, and Paul RickmanÐhave backpay periods of this length. We
find that this error does not affect our decision because the judge
also relied on the compliance officer's testimony that pre- unfair-
labor-practice formulas are generally applied only when the backpay
periods are for 1 year or less. Here, 12 discriminatees had backpay
periods extending for 2 years or more. Further, the judge found that
the compliance officer properly took into consideration that deregu-
lation occurred at about the time of the unfair labor practices, ren-
dering the use of a pre-unfair-labor-practice formula unreliable formost of the discriminatees. The judge found that the backpay for-mula chosen by the General Counsel was ``reasonable and fair'' inthe circumstances. However, where the respondent, as here, offers an
alternative formula, the judge must determine the ``most accurate''
method of determining backpay amounts. East Wind Enterprises,268 NLRB 655, 656 (1984). From our review of the record, we find
that the General Counsel's formula was the most accurate method
of determining the backpay amounts.Woodline Motor Freight, Inc. and Paul Rickmanand Chauffeurs, Teamsters and Helpers LocalUnion No. 878, an affiliate of International
Brotherhood of Teamsters, AFL±CIO1andGeneral Drivers & Helpers Local Union No.
823, an affiliate of International Brotherhood
of Teamsters, AFL±CIO1Martin Huffmaster, as agent and/or alter ego ofWoodline Motor Freight, Inc. and GeneralDrivers & Helpers Local Union No. 823, an af-
filiate of International Brotherhood of Team-
sters, AFL±CIO.1Cases 26±CA±8570, 26±CA±8855, 26±CA±9097, 26±CA±8876, and 26±CA±
9245September 30, 1991SUPPLEMENTAL DECISION AND ORDERBYMEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHOn February 20, 1991, Administrative Law JudgeHarold Bernard Jr. issued the attached decision. The
Respondent filed exceptions and a supporting brief,
and the General Counsel filed a motion to strike the
Respondent's exceptions and an answering brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs2and hasdecided to affirm the judge's rulings, findings,3andconclusions4and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Woodline Motor Freight,
Inc., Russellville, Arkansas, its officers, agents, succes-
sors, and assigns, shall take the action set forth in the
Order.Bruce E. Buchanan, Esq., for the General Counsel.Charles J. Lincoln, Esq. and Bob Lawson, Esq., of LittleRock, Arkansas, for the Respondent.SUPPLEMENTAL DECISIONSTATEMENTOFTHE
CASEHAROLDBERNARD, JR., Administrative Law Judge. I heardthis backpay case in July and August 1989, in Fort Smith,
Arkansas, following the Board's order in the underlying case
278 NLRB 1141 (1986), enforced except for a portion of the
finding as to discriminatee William Roach. Woodline MotorFreight v. NLRB, 843 F.2d 285 (8th Cir. 1988).The issues are whether the backpay formula is a reason-able and fair method for determining the discriminatees' lost
wages, and whether the sums allegedly owed them should in
some instances be reduced for reasons advanced by Respond-
ent.Following this hearing, counsel for the General Counselfiled a Motion for Summary Judgment only against Martin
Huffmaster, as agent and/or alter ego of Woodline Motor
Freight, Inc., contending that although it had been properly
served with all documents incident to this proceeding, it had
failed to file an answer or appear at the hearing. The Board
Order, with the circuit court validating enforcement, found
that Woodline and Huffmaster, Woodline's alter ego, were
equally obligated to remedy the unfair labor practices found
by the Board. It is well established by clear Board precedent
that failure to file an answer in accordance with the Board's
Rules and Regulations or otherwise respond subjects a re-
spondent party to a backpay proceeding who was served with
a copy of the backpay specification to the possibility that the
Board may find the specification to be true and enter such
order as may be appropriate. Jim Rodgers Superior Insula-tion, 300 NLRB 565 (1990). Woodline and Huffmaster arejointly liable for the remedies ordered by the Board, and
Woodline filed an answer, appeared at the hearing, and ar-
gued there and on brief why the backpay calculations should
be changed from those contained in the specification. Since
I find merit in part, to its contentions, and will therefore rec-
ommend changes to the specification calculations of net
backpay, summary judgment against Huffmaster pursuant to
the original specification's contents would not be appropriate.
Further, since, for purposes of remedy Woodline and
Huffmaster, its alter ego are one, no practical purpose would 7WOODLINE MOTOR FREIGHT1I note in passing that the name of the person served with docu-ments, Linda Huffmaster Blankenship, is different from the co-owner
of ABE Trucking, Linda K. Huffmaster, which difference was left
unexplained and could affect proper service.2General Counsel's motion to correct the record is granted.be served in a finding of summary judgment againstHuffmaster alone since it would be affected by any finding
regarding Woodline.1The motion is therefore denied.Based on the entire record,2including my observation ofthe witnesses and their demeanor, I make the followingFINDINGSOF
FACTAND
CONCLUSIONSOF
LAWThe Backpay FormulaThe underlying decision held that Respondent haddiscriminatorily discharged employees at its terminals in
Russellville and Springdale, Arkansas, and ordered their rein-
statement and backpay. It fell to the Board's compliance offi-
cer in Region 26, guided by the Board's remedial order and
established regulations and precedent, to devise and correctly
apply a ``formula which approximates what discriminatees
would have earned had they not been discriminated against
... [any formula] is acceptable if it is not unreasonable or

arbitrary in all the circumstances.'' Laborers Local 158(Contractors of Pennsylvania), 301 NLRB 35 (1991).I find that the compliance officer properly set out to ac-complish this task and both chose and applied a formula for
calculating the discriminatees' backpay carefully and reason-
ably in all the circumstances, so that the resulting backpay
specification, issued February 28, 1989, covering 17 dis-
criminatees with exception noted, warrants approval.Thus, Compliance Supervisor Robert Watson credibly tes-tified that the many years long backpay period involved in
the case extending from 1980 to 1988 for most employees,
as well as the deregulation of the trucking industry in July
1980 about the time of the unfair labor practices, rendered
any formula based on projecting pre-unfair-labor-practice
earnings or hours over so long a later backpay period of
time, a formula advanced by Respondent, unreliable given
the uncertainty in predicting earnings so far into the future.
In addition, Respondent's approach, which used previolation
periods of compensation included lower than usual work pe-
riods therefore unsuitable to project over the lengthy and ac-
tually higher worktime periods in the backpay years and for
this further reason a formula projecting previolation earnings
through the backpay period to ascertain the amount of earn-
ings lost by the discriminatees was properly rejected. From
among the formulas prescribed in the Board's compliance
manual left available, and based on demonstrated expertise,
Watson used a formula, except as to two employees dis-
cussed below, based on actual representative employees, con-
sidered reasonably comparable to the discriminatees, who
worked in comparable positions for Respondent throughout
the 1980 to 1988 period. Since it is often the case that a sin-
gle replacement employee, though ``representative'' cannot
be tracked for the entire length of the period involved; due
to temporary separations interrupting the compensation expe-
rience or history, oftentimes, as was done here, Watson stat-
ed an average compensation from a group of representative
employees is used in the calculations, as shown in Appen-
dices A and B. Moreover, while the compensation experienceof representative employees used to calculate backpay for theRussellville based discriminatees reflected representative em-
ployees working at the Russellville terminal, Watson testi-
fied, and I credit him, that no records were made available
to him at Respondent's Springdale terminal location and I
further credit him, that Respondent, through its then counsel
Russell Gunter, on Respondent's behalf suggested and agreed
that the Harrison, Arkansas terminal ``was chosen as the
closest and most comparable operation to the Springdale op-
eration before it was turned over to a lease agent'' by letter
dated June 30, 1988 (G.C. Exh. 7), leading to the use of rep-
resentative employees there in determining backpay for the
Springdale terminal discriminatees, a course of action en-
tirely justified.It is not in dispute that Watson and Little Rock ResidentOfficer Thomas Smith Jr., while handling these compliance
matters, kept Respondent informed with reports of interim
earnings, and the addresses of discriminatees; and in the cal-
culation of backpay then ongoing. Before finalizing the com-
pliance specification, Smith notified Respondent through at-
torney Gunter of the names of representative employees
agreed on by Respondent and Watson earlier, and also ex-
cluded a leadperson from being used as a representative em-
ployee due to his higher hourly rates. Smith testified without
contradiction that the representative employees he used had
been agreed on by Respondent; and further, that no one fromRespondent objected to any employees used in the formula,
or to the use of the Harrison terminal as a source of rep-
resentative employees and I credit him over fuzzily rendered
accounts by Respondent counsel and its witnesses to the con-
trary, who were often fed leading questions.Respondent attacked the suitability of the formula usedcontending its previolation formula was more appropriate,
but for the reasons noted above, there is no merit in its con-
tention. Respondent objected further that the compliance offi-
cer chose to use the Harrison terminal to select representative
employees when it should have used the Huffmaster ABE
operation at Springdale to track backpay period earnings of
employees formerly there employed by Woodline. It objected
on further grounds that Harrison served more distant points
than did Springdale; that there were fewer (two) line haul
drivers at Russellville for the much larger group of
discriminatees to use for calculating backpay; that the cal-
culation used the most senior drivers; and that the formula
failed to take into account that some drivers did not wish to
work more than their previolation hours indicated so that
using compensation of representative employees' post-
violation might not be accurate.I note first that Judge Romano below found that the com-pensation rates for the Springdale terminal as operated by
Huffmaster ABE were lower than former Woodline com-
pensation rendering that terminal's employees employed by
ABE unsuitable for purposes of tracking discriminatees as
well as the fact that Watson and Smith were unable to secure
records there. Next, the record shows that employees at Har-
rison were paid by the hour and not by the mile so the asser-
tion that they served more distant points than did Springdale
employees does not necessarily mean that their compensation
was greater than received by the Springdale discriminatees,
the variables being terrain, traffic, and other circumstances
which all affect hours necessary to make deliveriesÐso that
distance alone is not a reliable factor to consider as govern-
ing what is in fact an uncertainty. Respondent's further asser- 8DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
tion that there were only 2 line-haul drivers at Russellvillewho therefore could not be representative for 8 to 10
discriminatees is factually flawed as the record shows that
there were only 6 discriminatees (when LanthornÐat Spring-
daleÐand Jerry BratcherÐa dock employee whose backpay
calculation was not related to Russellville representative line-
haul drivers are excluded) and in fact the records showed in
July, August, and September that there were respectively 4,
6, and 5, line-haul drivers working at Russellville. And in the
second, third, and fourth quarter 1986 there were five in each
quarter, and the second quarter of 1987 there were seven, all
told an average throughout the entire period of at least four.
The underlying decision found that Respondent had unlaw-
fully redomiciled the tractor-trailers reducing the number of
line-haul drivers so, in addition to being factually unsup-
ported Respondent's argument fails because what it is really
asserting, in effect, is that there was not enough work for all
the discriminatees given the number of line-haul drivers'
work availableÐin short that the earnings of the representa-
tive employees should be prorated with the discriminatees, a
theory of defense rejected by law. Franchi Bros. Construc-tion Corp., 237 NLRB 1475 (1978). To be sure, as well, itwas Respondent's unlawful acts in redomiciling the tractor-
trailers, discharqing the line-haul drivers, and creating uncer-
tainty over the thereby reduced number of line-haul driving
positions, which would have been employed there but for its
unlawful conduct, that led to the very uncertainty it now as-
serts as a defenseÐsuch a defense is not available to the
wrongdoer. NLRB v. Brown & Root, Inc., 311 F.2d 447 (8thCir. 1963). Its final defenses that the most senior representa-
tive drivers were used in the calculation of backpay is flatlycontradicted by Smith and unsupported in the record; its con-
tention that the discriminatees' lost earnings from 1980 to
1988 should be limited to what they had wanted to earn in
the previolation period rests on speculation alone and is re-
jected. I find the formula is reasonable and fair in the cir-
cumstances. Master Rebuilders, 269 NLRB 93 (1984); andMidwest Hanger Co., 221 NLRB 911 (1975), enfd. in rel-evant part 550 F.2d 1101 (8th Cir. 1977). Compare MasterPlastics Corp., 136 NLRB 1342 (1962).The Amounts in DisputeThe parties are in dispute over the amounts of backpaydue employees:Walter Bolin. Bolin worked at the Springdale terminal asa local pickup and delivery truckdriver who regularly aver-
aged 39.69 hours of work a week. After he was hired in
1979 and had worked the 90-day probationary period, Re-
spondent gave Bolin a copy of Respondent's group insurance
policy booklet which identifies and explains the insurance
coverage guaranteed Woodline employees who are, ``regular
full time employees.'' (G.C. Exh. 17.) Bolin testified that
when given the policy booklet he was told by Respondent's
secretary, ``Here's your insurance booklet. It tells your bene-
fits.'' Bolin is referred to in the underlying decision as a
``regular employee.''In calculating Bolin's backpay entitlement, reimbursementfor Bolin's covered medical expenses of $1,379.12 incurred
during the backpay period were claimed in the compliance
specification.Respondent asserts that Bolin is not entitled to this reim-bursement as he was not eligible for the coverage, claimingon the basis of a file memo dated, January 3, 1980, thatBolin didn't qualify as a full-time employee since he wasn't
qualified to drive a ``tractor and trailer.'' The memorandum
was not shown to have been kept as a company record in
the ordinary course of business, was unsigned, was not au-
thenticated, does not refer to the insurance policy coverage
or any other company benefit, was not shown to have beencirculated to Bolin or any other insurance policy employee
beneficiary, and, on its face was not retroactive so as to de-
prive Bolin of the enforceable rights he had under the pol-
icy's terms. Given Bolin's established eligibility and cov-
erage under the terms of the policy, and the absence of any
probative value in the memo, I conclude Bolin is entitled to
the reimbursement for his medical expenses. Continental In-surance Co., 289 NLRB 579 (1988).Respondent further contends that Bolin's backpay shouldbe tolled when he unwarrantedly refused an offer of rein-
statement sent him in a letter from Respondent dated, No-
vember 2, 1983. It is undisputed that Bolin verbally accepted
this offer but was told before reporting during a phone call
from Respondent's line-haul supervisor Royston that in con-
nection with the offer Bolin was to report on December 8
for a road test in a tractor-trailer. Since Bolin was formerlyemployed as a city bob truck local driver who Respondent
itself contended was not qualified to operate a tractor-trailer,
Bolin naturally questioned Royston about the nature of the
job duties and Royston told him he might be picking up
freight in Springdale or Fayetteville and run to Sloan Springs
in the capacity of a tractor-trailer and bob truck driver.
Royston himself testified he didn't know what Bolin's
former position was, and it is clear to me that Respondent's
offer was ambiguously uncertain in terms, that it fairly re-
quired a test passage and therefore was not unconditional in
nature, and further required terminal to terminal runs unlike
the only local deliveries performed by Bolin according to his
undenied testimony (and insofar as the record shows) in his
former position. The offer was therefore not fully valid on
its face and whether or not Bolin communicated any specific
reason for rejecting it is immaterial. Even if Respondent had
intended to return Bolin to his bob truck position had he
failed the test, a merely speculative observation, it failed to
communicate this to him and the offer was invalid. There-
fore, I find Bolin's backpay was not tolled. Caruthers ReadyMix, 262 NLRB 739, 754 (1984); Federal Dairy Co., 142NLRB 133, 136, 137 (1963); and Owens-Corning FiberglassCorp., 185 NLRB 75, 77 (1970).Paul Rickman. Respondent contends that backpay for line-haul driver Rickman should be tolled on October 9, 1980,
because he declined offers of equivalent employment by
Adkins Pickle Company then, and further, that by accepting
a lesser position later with Yellow Freight, he failed to miti-
gate his backpay. The Adkins Pickle job differed substan-
tially from Rickman's earlier position because there Rickman
drove turnarounds for Woodline to Memphis, Little Rock,
and Fort Smith with no unloadlng duties and, due to his se-
niority Rickman regularly chose to drive runs not requiring
overnight layovers so he could return home daily. The
Adkins Pickle job entailed his trucking to Florida and Cali-
fornia requiring him to overnight on the job from 1 to 7
nights a trip, less pay per mile, and responsibility to pedal
and unload freight. Rickman credibly testified to being will-
ing to perform such runs on a part-time basis because he 9WOODLINE MOTOR FREIGHTcould return home for a while without having to go againimmediately for another possibly protracted absence from
home, but did not accept a full-time position for the reasons
noted, which were confirmed by Respondent witness Johnson
who admitted the job would require overnight driving a ma-jority of the time. I find the interim employer job offer was
not substantially equivalent to his former employment and
thus, Rickman's rejection was justifiable and his backpay not
tolled. NLRB v. Miami Coca-Cola Bottling Co., 360 F.2d 569(5th Cir. 1966), and Terpening Truck Co., 283 NLRB 444(1987).Rickman began employment at Yellow Freight, accordingto Respondent, in a lesser position in 1981 as a city pickup
and delivery driver thereby in Respondent's view and in con-
nection with the job offer rejection at Adkins Pickle, failing
to ``mitigate his back-pay.'' The acceptance of a lesser pay-
ing position by a discriminatee standing alone and with no
proof that he has failed to engage in a reasonably diligent
search for interim employment does not toll backpay. FugazyContinental Corp., 276 NLRB 1134 (1985), enfd. 817 F.2d979 (2d Cir. 1981), and Sioux Falls Stock Yards, 236 NLRB543 (1978). Finally, I note that counsel for General Counsel
listed medical expenses of $7,098.98 for Rickman, incurred
by him in the backpay period prior to his obtaining medical
insurance with Yellow Freight; and that the accuracy of that
figure was stipulatedÐnor does Respondent object in its
brief to those expenses which are reimbursable in the back-
pay award. Rickman also incurred interim expenses searching
for interim employment and commuting to interim employ-
ment at Day and Zimmerman and Hackler Cartage shown on
the compliance quarterly reports (G.C. Exhs. 8(a)-(f)), as
well as to Yellow Freight from 1983 until the end of the
backpay period (G.C. Exh. 4); and is entitled to reimburse-
ment for same in the form of deductions made from interim
earnings. Colorado Forge Co., 285 NLRB 53 (1987); andMaster Rebuilders, supra at 95. Continental Insurance Co.,supra.Winford Lanthorn. Counsel for General Counsel offered toprove Lanthorn's interim earnings and expenses by offering
into evidence an unsigned tax form allegedly bearing such
lnformation. Lanthorn was not made available to authenticate
the contents of this document nor was request made for time
to produce him or otherwise authenticate the paper. (G.C.
Exh. 6.) Manifestly, the document constitutes an admission
against interest by the discriminatee inasmuch as interim
earnings must be deducted from gross backpay thus reducing
his award, and a concession on the General Counsel's part
that Lanthorn had at least the interim earnings listed on the
return. The document, insofar as being proof of interim earn-
ings is concerned, therefore bears earmarks of reliability and
constitutes probative evidence of interim earnings. However,
the document lacks probative value insofar as proof of in-
terim expenses are concerned because such are subtracted
from interim earnings to the benefit of Lanthorn, and since
it is the burden of General Counsel to prove such expenses,
I will disallow them from the calculation of Lanthorn's back-
pay for want of proof. Boilermakers, 121 NLRB 26 (1958).Lanthorn's reported interim earnings for the first quarter of1983 were $17,853.50, substantially greater than his gross
backpay due of $5,660.02; therefore he is not due any net
backpay that period. (A disallowance of $3,376.02 for that
quarter.) Likewise, in the second quarter Lanthorn's interimearnings were $26,780.25, also greater than his gross back-pay due of $5723 leading to a disallowance that quarter of
$2297 net backpay claimed in the specification. The com-
putation of backpay under Board law is by quarter during the
backpay period and, ``does not permit an excess of interim
earnings during one quarter to be offset against the entitle-
ment for another quarter.'' Alaska Cummins Services, 294NLRB 1 (1989). Accordingly, and since no further reduc-
tions than as shown in the remaining quarter are called for,
the net backpay with interest due Lanthorn is the net backpay
shown in the final compliance specification minus the dis-
allowed sums for a new total net backpay of $11,114.64.Respondent contended on brief that backpay for Lanthornshould be tolled in connection with his voluntary quit from
an interim employer, Lollar Creek Farms, but failed to
produce any probative evidence in support of its contention.
There being no other basis asserted for reducing the compli-
ance specification established backpay award for Lanthorn it
stands proven except as noted above.C. L. Dawson. The Respondent presented no evidence insupport of denial in its answer to the compliance specifica-
tion as it related to Russellville employee C. L. Dawson and
the amounts of the award therein are established. MutualMaintenance Service Co., 244 NLRB 211 (1979), enfd. asmodified 659 F.2d 33 (7th Cir. 1980).Leonard Hogan. The Respondent contends on brief thatbackpay for Hogan should be cut off for any periods of time
after August 16, 1982, when it asserts he left employment
with Earle Holly. The record is not clear concerning the ac-
tual reason why Hogan left the job, whether due to leg inju-
ries which rendered him unfit to drive a tractor or otherwise,
but it is clear that Hogan thereafter returned to the job mar-
ket self-employed in October 1982, and that no backpay is
claimed on his behalf for the period August 16 to September
30, 1982, because he was unable to work for medical rea-
sons. Hogan made considerably more compensation in those
quarterly periods following his employment with Holly,
thereby reducing Respondent's indebtedness to him. further-more, it is well establishedÐeven viewing the circumstances
in a light favorable to RespondentÐthat quitting of a sub-
stantially equivalent position only tolls an employee's back-
pay until the employee reenters the job market. Deena Art-ware Inc., 112 NLRB 371 (1955), enfd. 228 F.2d 871 (6thCir. 1955). Respondent's fleeting reference to other
unpursued contentions lack merit. Self-employment by
Hogan was a proper way for an employee to mitigate wage
loss. Kansas Refined Helium Co., 252 NLRB 1156 (1980),enfd. 683 F.2d 1296 (10th Cir. 1982). I find the compliance
specification valid as to Hogan.David Ingle. Ingle's claimed backpay period began Feb-ruary 18, 1981, and is ongoing in contrast to Respondent's
contention that it was tolled on January 31, 1984.Ingle worked at Springdale as a city or local pickup anddelivery driver before Respondent unlawfully discharged
him. In reply to a company letter offer of his former posi-
tion, Ingle accepted and went to the terminal by prearrange-
ment with then line-haul Supervisor Arthur Royston who re-
quired Ingle to take a tractor-trailer road driving test.
Royston told him, I find, that most of his work would be
based in Siloam Springs and that he would make road runs
to Fort Smith, Springdale, and Fayetteville, as well as road
runs to other places. Road runs as Ingles testified without 10DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3I have included as an appendix to this decision quarterly figuresused to calculate the amounts owed to each discriminatee, except
that for Lanthorn I have revised his net backpay as shown in the
body of this decision.4If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.5Interest shall be computed in accordance with New Horizons forthe Retarded, 283 NLRB 1173 (1987). Interest on amounts accruedprior to January 1, 1987, shall be computed in accordance with Flor-ida Steel Corp., 231 NLRB 651 (1977).6Respondent is liable for the medical expenses of Bolin andRickman for which they became liable during their backpay period
which would have been covered by their medical insurance coverage
under Respondent's insurance policy for its employees, as shown
above. Continental Insurance Co., 289 NLRB 579 (1988).7The amount due Ingle as of June 30, 1988; his backpay continuesto accrue until Respondent complies with the Board's Order.contradiction entailed runs between terminals paid on a mile-age rather than hourly basis. He had not driven tractor-trail-
ers for Respondent earlier, only bob trucks without pups.
Ingle recalled on cross-examination that Royston also told
him he would drive in northwest Arkansas as well as Ft.Smith, and that unlike before, he would be based at Siloam
and running out of there, rather than Springdale, about 25
miles distance away. Royston testified that he would not
have passed Ingle in the driving test but offered him the job.
He admitted he did not know what Ingle had been doing in
his position with Respondent earlier (as was true as well re-
garding his lack of knowledge about the work discriminatee
Bolin had previously performed, noted above), yet counsel
for Respondent had tried to lead Royston in this regard, as
well as others. Further, I am not confident about Royston's
credibilityÐnot to mention Respondent's bona fides in this
regard because neither Royston or any company official ex-
plained why, if as Respondent contends it was offering Ingle
reinstatement to city driver bob truck driving position, Re-
spondent was requiring Ingle to undergo a road test on a
tractor-trailer. As it is clear that Respondent manifested to
Ingle through line-haul Supervisor Royston that Ingle was of-
fered an entirely different position, at a different location on
a different compensation basis from his former position, I
conclude Respondent did not offer reinstatement to Ingle to
his former position and Ingle's rejection of whatever Re-
spondent was offering at the time did not toll his backpay.
Therefore, Ingle's backpay continues to run. ProfessionalPorter Co., 275 NLRB 12, 13, 18 (1985). Mutual Mainte-nance Service Co., supra; Valmac Industries, 229 NLRB 310,311 (1977); Caruthers Ready-Mix, 262 NLRB 739, 758, 759(1982).Richard Cordes, Joe Slay, Ingle, and Lanthorn. The Re-spondent claims the above-named employees willfully lost
earnings by engaging in lower paying nonequivalent jobs in
the aftermath of their discharges, but presented no proof as
to such contention regarding Cordes and Slay. Lanthorn and
Ingle worked for Lollar Creek Farms and the interim earn-
ings for all four individuals are reported in the compliance
specification. It is Respondent's burden to prove willful loss
of earnings. Fischbach/Lord Electric Co., 300 NLRB 412(1990), and Aircraft & Helicopter Leasing, 227 NLRB 644,646 (1976), enfd. mem. 97 LRRM 3228 (9th Cir. 1978). As
further noted by counsel for General Counsel on brief, the
failure to secure similar interim employment with cor-
responding compensation as the former position is not proof
of willful loss of earnings. Fugazy Continental Corp., 276NLRB 1334, 1341 (1985), enfd. 817 F.2d 979 (2d Cir.
1987); Champa Linen Service, 222 NLRB 940, 942 (1976);and Sioux Falls Stocks Yards, 236 NLRB 543, 570 (1978).Jerry Bratcher and William Roach. The Respondent dis-puted the formulas used to calculate these employees' back-
pay. Bratcher before discharge worked as a part-time dock
worker at Springdale and there was no such representative or
comparable position at the Harrison terminal. Accordingly,
the compliance officer used the previolation average hours
worked, choosing the last 16 weeks of his employment as a
representative period yieldingÐafter compensating down-ward for unusually high hours towards the latter part of theperiod, an average of 33 hours (App. C-A).For employee Roach, who had incurred an unlawful reduc-tion in hours over a short period of time and the backpayperiod was short, a pre-ULP formula was also used aver-aging the last 3 weeks of his employment before the viola-
tion. Absent unusual circumstances as to Roach and
Bratcher, the pre-ULP period furnishes a most fair and equi-
table formula to use. Chef Nathan Sez Eat Here, 201 NLRB343, 345 (1973). No such circumstances are advanced by Re-
spondent to support not using this formula, and I find the use
of such formula well within established Board guidelines.
NLRB Casehandlinq Manual (Part Three) Compliance, sec-
tion 10540.3(a) (regarding the higher than usual earnings by
Bratcher late in the period and section 10540.2(d)).On these findings of fact and conclusions of law and onthe entire record,3I issue the following recommended4ORDERThe Respondent, Woodline Motor Freight, Inc., Russell-ville, Arkansas, its officers, agents, successors, and assigns,
shall make whole the named discriminatees by payment to
them of the amounts set forth below opposite their names.
Respondent shall pay net backpay to each discriminatee, less
tax withholding required by Federal and state laws. Interest
shall be payable on all amounts due until such time as they
are paid.5Walter Bolin$22,119.11
Bolin's Medical Expenses61,379.12Darwin Bolstad14,143.13

Jerry Bratcher10,419.90

Charles Churchill20,504.44

Wesley Clayton7,079.60

Richard Cordes20,582.49

C.L. Dawson19,058.77

Leonard Hogan23,348.64

David Ingle719,844.68Winford Lanthorn11,114.64

Kenny Loyd, Jr.4,771.31

Paul Rickman44,613.27

Rickman's Medical Expenses7,098.98

William Roach734.40

Joe Slay20,828.06

Ted Sweden3,911.26

Opie Whitby3,299.16

John Woodward1,878.48
 11WOODLINE MOTOR FREIGHTAPPENDIXAttached hereto is the final appendix and/or exhibit foreach discriminatee. The discriminatees are listed in alphabet-
ical order. Below is a citation as to where each appendix or
exhibit can be located in the record:Appendices A and BCompliance Specification
Appendix C-1Third Amendment to
Compliance SpecificationAppendix DCompliance Specification

BolinÐAppendix B-2BSecond Amendment to
Compliance SpecificationBolstadÐAppendix B-1ASecond Amendment toCompliance SpecificationBratcherÐAppendix C-1BThird Amendment toCompliance Specification;
2:166±68ChurchillÐAppendixA-1Compliance Specification, asamended in First Amendment
to Compliance SpecificationClaytonÐAppendix A-7Compliance Specification

CordesÐAppendix B-3BSecond Amendment toCompliance SpecificationDawsonÐAppendix A-2AFirst Amendment toCompliance SpecificationHoganÐAppendix A-3BThird Amendment toCompliance Specification plus
Motion in General Counsel's
briefIngleÐGCX 1(ff)GCX 1(ff); 1:11±2

LanthornÐGCX 1(gg)GCX 1(gg); 2:144, 161

LoydÐAppendix A-4AFirst Amendment to
Compliance SpecificationRickmanÐAppendix A-5B, page 2Third Amendment toCompliance SpecificationRickman's medicalexpensesÐGCX 1(ee)GCX 1(ee); 1:7, 12RoachÐAppendix D-1Compliance Specification
SlayÐAppendix B-5ASecond Amendment to
Compliance SpecificationSwedenÐAppendix A-6AFirst Amendment toCompliance SpecificationWhitbyÐAppendix A-8AFirst Amendment toCompliance SpecificationWoodwardÐAppendixB-7BSecond Amendment toCompliance SpecificationAPPENDIX AQUARTERLY GROSS BACKPAYRUSSELLVILLEYEARREPRESENTATIVEEMPLOYEE1ST QTR.2D QTR.3D QTR.4TH QTR.
1981Leonard Hogan$4,894.57$5,262.55
Shelby Stringer$4,559.90$5,695.96
1982Robert Campbell4,522.454,254.105,457.495,682.06
Opie Whitby5,013.715,323.295,785.875,756.45
AVERAGE$4,768.08$4,788.70$5,621.68$5,719.26
193Robert Campbell$5,600.92$5,525.76$6,045.40$5,861.07
William W. Blair5,331.915,369.275,959.785,914.36

Alan J. Branch4,949.834,401.11
AVERAGE$5,294.22$5,098.71$6,002.59$5,887.72
1984Robert Campbell$4,453.96$6,199.82$5,703.45$5,910.88
William W. Blair4,500.156,181.855,500.775,713.94
AVERAGE$4,477.06$6,190.84$5,602.11$5,812.41
1985Robert Campbell$5,884.80$4,988.20$5,612.53$5,318.50
Michael Ramsey4,709.035,545.385,902.715,557.64
AVERAGE$5,296.92$5,266.79$5,757.62$5,438.07
1986Robert Campbell$5,054.40$4,971.40$5,692.82$5,848.36
Michael Ramsey4,367.766,153.466,291.126,834.80
AVERAGE$4,711.08$5,562.43$5,991.97$6,341.58
1987Galen R. Clayton$5,470.64$5,754.27$6,324.80$6,337.15
Michael Ramsey5,859.405,864.006,940.064,277.68
 12DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
APPENDIX AÐContinuedQUARTERLY GROSS BACKPAYRUSSELLVILLEYEARREPRESENTATIVEEMPLOYEE1ST QTR.2D QTR.3D QTR.4TH QTR.
AVERAGE$5,665.02$5,809.14$6,632.43$5,307.42
1988Galen R. Clayton$6,214.95
APPENDIX BQUARTERLY GROSS BACKPAYSPRINGDALEYEARREPRESENTATIVEEMPLOYEE1ST QTR.2D QTR.3D QTR.4TH QTR.
1981Ronnie E. Edwards$1,197.00$3,192.02$3,704.61$4,210.97
(2/18±3/31)Bobby L. Smith2,161.805,176.924,955.654,954.22
AVERAGE$1,679.40$4,184.47$4,330.13$4,582.60
1982Wesley D. Manes$3,755.66
Ronnie E. Edwards$4,560.76$4,502.55$4,852.44

Bobby L. Smith4,440.905,146.915,090.155,854.11
AVERAGE$4,098.28$4,853.84$4,796.35$5,353.28
1983Ronnie E. Edwards$4,576.00$4,852.00$5,198.00$4,886.00
Bobby L. Smith4,897.04
AVERAGE$4,736.52$4,852.00$5,198.00$4,886.00
1984Ronnie Edwards$4,868.00$1,597.66$4,513.17$4,110.60
Bobby L. Smith5,301.665,479.305,162.155,080.45
AVERAGE$5,084.83$3,538.48$4,837.66$4,595.53
1985Ronnie E. Edwards$4,403.18$47,89.13$4,353.39$4,127.20
Bobby L. Smith4,616.054,377.404,712.804,551.55
AVERAGE$4,509.62$4,583.27$4,533.10$4,339.38
1986Ronnie E. Edwards$4,374.15$4,291.15$4,527.68$4,682.68

1987Ronnie E. Edwards$4,137.58$4,600.32$5,641.96
John P. Paul$4,601.38AVERAGE$4,137.58$4,600.32$5,641.96$4,601.38
1988John P. Paul$4,755.03
APPENDIX C-AQUARTERLY GROSS BACKPAYJERRY BRATCHER1YEARQTR.WEEKSTIMESHOURSTIMESHROP=PER QTR.
198115X33X$6.40$1,056.00
210.6X33X6.402,238.72

34.4X33X6.40929.28

413X33X6.402,745.60
 13WOODLINE MOTOR FREIGHTAPPENDIX C-AÐContinuedQUARTERLY GROSS BACKPAYJERRY BRATCHER1YEARQTR.WEEKSTIMESHOURSTIMESHROP=PER QTR.
1982113X33X6.402,745.60
213X33X6.402,745.60

313X33X6.402,745.60

413X33X6.402,745.60
1983113X33X6.402,745.60
213X33X6.402,745.60

313X33X6.402,745.60

413X33X6.402,745.60
1984113X33X6.402,745.60
213X33X6.402,745.60

39.4X33X6.401,985.28
1Bratcher's gross backpay computation is based on his average hours of work for the 16-week period prior to his discharge inasmuch asthere are no representative employees at the Harrison, AR terminal which can be used as representative employees.APPENDIX DGROSS BACKPAY COMPUTATIONWILLIAM ROACH1AVERAGE OF 3 FULL WEEKS OF EARNINGS PRIOR TOUNFAIR LABOR PRACTICE:YEARENDING
EARN-INGSTOTALAVER-AGE19811/07/81$306.84
1/14181347.57

1/21/81372.38$1,026.79$342.26
THE BACKPAY PERIOD, JANUARY 28, 1981, TO MARCH 2,1981, IS 4.6 WEEKS.APPENDIX DÐContinuedGROSS BACKPAY COMPUTATIONWILLIAM ROACH1AVERAGE OF 3 FULL WEEKS OF EARNINGS PRIOR TOUNFAIR LABOR PRACTICE:YEARENDING
EARN-INGSTOTALAVER-AGE4.6 WEEKS TIMES AVERAGE WEEKLY EARNINGS OF$342.26 = $1,574.401Pre unfair labor practice earnings are utilized in view of the briefbackpay period.APPENDIX B-2BWOODLINE MOTOR FREIGHT, INC. 26±CA±8570 ET AL.BACKPAY COMPUTATION: WALTER BOLINBACKPAY PERIOD: FEBRUARY 18, 1981, TO JUNE 30, 19881YEARQTR.
GROSSBACKPAY1INTERIM EARNINGSINTERIMEX-PENSESNET INT. EARNINGSNET BACKPAY
19811(2/18±3/31)$1,679.40
3$1,213.52.00$1,213.52$465.88
24,184.47
32,630.03512.762,617.271,567.20
34,330.13
32,630.03.002,630.031,700.10
44,582.60
32,630.0353.712,626.321,956.28
198214,098.28
33,165.72.003,165.72932.56
24,853.84
33,165.72.003,165.721,418.12
34,796.35
33,165.72.003,165.721,630.63
45,353.28
33,165.72.003,165.722,187.56
14,736.52
32,182.50.003,276.001,460.52
41,093.5024,852.00
43,415.50.003,415.501,436.50
35,198.00
43,313.50.003,313.501,884.50
44,886.00
43,258.00.003,258.001,628.00
198415,084.83
43,894.11.003,894.111,190.72
23,538.48
43,894.11.003,894.11.00
 14DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
APPENDIX B-2BÐContinuedWOODLINE MOTOR FREIGHT, INC. 26±CA±8570 ET AL.BACKPAY COMPUTATION: WALTER BOLINBACKPAY PERIOD: FEBRUARY 18, 1981, TO JUNE 30, 19881YEARQTR.
GROSSBACKPAY1INTERIM EARNINGSINTERIMEX-PENSESNET INT. EARNINGSNET BACKPAY
34,837.66
43,894.11.003,894.11943.55
44,595.53
43,894.11.003,894.11701.42
198514,509.62
44,484.87.004,484.8724.75
24,583.27
44,484.87.004,484.8798.40
34,533.10
44,484.87.004,484.8748.23
44,339.38
44,484.97.004,484.97.00
198614,374.15
44,786.89.004,786.89.00
24,291.15
44,786.89.004,786.89.00
34,527.68
44,786.89.004,786.89.00
44,682.68
44,786.8951.164,785.73.00
198714,137.58
44,797.77.004,797.77.00
24,600.32
44,797.77.004,797.77.00
35,641.96
44,797.77.004,797.77844.19
44,755.03
44,797.77.004,797.77.00
198814,755.03
44,797.77.004,797.77.00
24,755.03
44,797.77.004,797.77.00
$22,119.111Date of discrimination to date of reinstatement with seniority and insurance.2Based on Appendix B.3Huffmaster.4Complete Cartage.5Miscellaneous telephone and resume expense.MEDICAL EXPENSEÐWALTER BOLIN1982Springdale Women's Clinic (Maternity)$875.00
Springdale Memorial Hospital948.90
MEDICAL EXPENSEÐWALTER BOLINÐContinuedLess deductible$100.00
$1,723.9080% of Balance$1,379.12
APPENDIX B-1AWOODLINE MOTOR FREIGHT, INC. 26±CA±8570 ET AL.BACKPAY COMPUTATION: DARWIN BOLSTADBACKPAY PERIOD: FEBRUARY 18, 1981, TO SEPTEMBER 22, 19831YEARQTR.
GROSSBACKPAY2INTERIM EARNINGSINTERIMEX-PENSESNET INT. EARNINGSNET BACKPAY
19811(1/26±3/31)$1,679.40.00.00.00$1,679.40
24.184.47
5$101.92.00$101.924,082.55
34,330.13
31,400.00.001,400.002,930.14
44,582.60
32,875.16.002,875.161,707.44
198214,098.28
33,060.00.003,060.001,038.28
24,853.84
31518.79.003,522.111,331.73
42,003.3234,796.35
44,349.64.004,349.64446.71
45,353.28
44454.64.004,454.64898.64
198314,736.52
45,167.40.005,167.40.00
24,852.00
45,167.40.005,167.40.00
 15WOODLINE MOTOR FREIGHTAPPENDIX B-1AÐContinuedWOODLINE MOTOR FREIGHT, INC. 26±CA±8570 ET AL.BACKPAY COMPUTATION: DARWIN BOLSTADBACKPAY PERIOD: FEBRUARY 18, 1981, TO SEPTEMBER 22, 19831YEARQTR.
GROSSBACKPAY2INTERIM EARNINGSINTERIMEX-PENSESNET INT. EARNINGSNET BACKPAY
3(7/1±9/23)4,798.15
44,769.91.004,769.9128.24
$14,413.131Date of discrimination to date Bolstad rejected employment with Respondent due to current employment he preferred to Respondent.2Based on Appendix B.3Admiral Moving, Fayetteville, AR (8/14/81±5/18/82).4College Club Dairy, Fayetteville, AR (5/19/82±present).5Yellow Freight System, Inc., 10990 Roe Ave., Overland Park, KS 66211.APPENDIX C-1BWOODLINE MOTOR FREIGHT, INC. 26±CA±8570 ET AL.BACKPAY COMPUTATION: JERRY BRATCHERBACKPAY PERIOD: FEBRUARY 18, 1981, TO AUGUST 31, 19841YEARQTR.
GROSSBACKPAY2INTERIM EARNINGSINTERIMEX-PENSESNET INT. EARNINGSNET BACKPAY
19811(2/18±3/31)1,056.00.00.00.001,056.00
2(4/1±6/8)32,238.72.00.00.002,238.72
3(8/28±9/30)3929.28.00
515.75.00929.28
42,745.60.00
517.64.002,745.60
198212,745.60
41954.00.001,954.00791.60
232,323.2041,759.62.001,759.62563.58
32,745.60
42,823.90.002,823.90.00
42,745.60
42,813.23.002,813.23.00
198312,745.60
42020.32.002,477.76267.84
593.446364.00232,323.2061,724.00.001,724.00599.20
32,745.60
62,691.00.002,691.0054.60
42,745.60
62,113.00.002,113.00632.60
198412,745.60
62,520.00.002,520.00225.60
232,323.2062,223.00.002,468.00.00
7245.003(7/1±8/31)1,985.28
71,670.00.001,670.00315.28
$14,019.901Date of discrimination to date Bratcher was discharged by Respondent.2Based on the computations set forth in Appendix C-A.3Unavailable for work 6/8/81 to 8/28/81; 5/29/82 to 6/12/82; 5/29/83 to 6/12/83; 5/19/84 to 6/2/84 due to National Guard Duty.4Admiral Moving Services, Inc., 664 W Ash, Fayetteville, AR (1/15/82 to 3/2/83).5Complete Cartage (3/3/83 to 3/4/83).6Dave Roberts, Springdale, AR (3/14/83 to 6/14/84).7Woodline Motor Freight (interim employer) (6/15/84 to 8/31/84). 16DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
APPENDIX A-1WOODLINE MOTOR FREIGHT, INC. 26±CA±8570 ET AL.BACKPAY COMPUTATION: CHARLES CHURCHILLBACKPAY PERIOD: JANUARY 18, 1981, TO SEPTEMBER 26, 19831YEARQTR.
GROSSBACKPAY2INTERIM EARNINGSINTERIMEX-PENSESNET INT. EARNINGSNET BACKPAY
19811(1/28±3/31)$3,388.55
3$531.795$7.35$524.44$2,864.11
25,262.55
43,897.00536.753,769.091,493.46
691.1634,559.90
43,058.006102.812,955.191,604.71
45,695.96
43,888.006102.813,785.191,910.77
198214,768.08
43,133.006108.003,025.001,743.08
24,788.70
43,406.006108.003,298.001,490.70
35,621.68
43,136.006108.003,028.002,593.68
45,719.26
43679.006108.003,571.002,148.26
198315,294.22
43,841.006119.703,721.301,572.92
25,098.71
43,857.006119.703,737.301,361.41
3(7/1±9/26)5,540.85
43,930.006110.493,819.511,721.34
$20,504.441Date of discrimination to date Churchill rejected an offer from Respondent due to current employment he preferred.2Based on Appendix A.3Harrell Leasing, Russellville, AR (3/5/81±3/27/81).4Beneux Trucking, Mulberry, AR (4/11/81 to present) 21 cents per mile.5Travel expenses seeking/maintaining interim employment at 21 cents per mile.6Cost of replacement health insurance at interim employer.APPENDIX A-7WOODLINE MOTOR FREIGHT, INC. 26±CA±8570 ET AL.BACKPAY COMPUTATION: WESLEY CLAYTONBACKPAY PERIOD: JANUARY 28, 1981, TO SEPTEMBER 9, 19811YEARQTR.
GROSSBACKPAY2INTERIM EARNINGSINTERIMEX-PENSESNET INT. EARNINGSNET BACKPAY
19811(1/28±3/31)$3,388.55
3$1,693.04.00$1,693.04$1,695.51
25,262.55
31,693.04.001,693.043,569.51
3(7/1±9/9)3,507.62
31,693.04.001,693.041,814.58
$7,079.601Date of discrimination to date of reinstatement.2Based on the earnings of representative employees as set forth in Appendix A.3Woodline Motor Freight (as interim employer) (2/18/81 to 2/25/81).4Harrell Motors, Russellville, AR.5Ray Lee Builders Supply, Inc., Russellville, AR (4/1/81±5/16/81).APPENDIX B-3BWOODLINE MOTOR FREIGHT, INC. 26±CA±8570 ET AL.BACKPAY COMPUTATION: RICHARD CORDESBACKPAY PERIOD: FEBRUARY 18, 1981, TO DECEMBER 9, 19831YEARQTR.
GROSSBACKPAY2INTERIM EARNINGSINTERIMEX-PENSESNET INT. EARNINGSNET BACKPAY
19811(2/18±3/31)$1,679.40
3$71.86.00$71.86$1,607.54
24,184.47
3748.09.00748.093,436.38
34,330.14
32,817.86.003,563.86766.28
4746.00 17WOODLINE MOTOR FREIGHTAPPENDIX B-3BÐContinuedWOODLINE MOTOR FREIGHT, INC. 26±CA±8570 ET AL.BACKPAY COMPUTATION: RICHARD CORDESBACKPAY PERIOD: FEBRUARY 18, 1981, TO DECEMBER 9, 19831YEARQTR.
GROSSBACKPAY2INTERIM EARNINGSINTERIMEX-PENSESNET INT. EARNINGSNET BACKPAY
44,582.60
32,103.00.002,103.002,479.60
198214,098.28
3452.05.002,604.361,493.92
42,152.3124,853.84
42,665.48.002,665.481,918.36
34,796.35
43,056.08.003,056.081,740.27
45,353.28
43,143.28.003,143.282,210.00
198314,736.52
5275.00.002,843.371,893.15
42,568.3724,852.00
4660.72.001,815.013,036.99
31,154.2935,198.00
36,004.19.006,004.19.00
4(10/1±12/9)3,758.40
34,301.65.004,301.65.00
$20,582.491Date of discrimination to date Cordes rejected an offer due to employment he preferred to that at Woodline.2Based on Appendix B.3Yellow Freight Systems, Inc.4Precision Motors, Inc., 200 E Robinson, Springdale, AR.5Distribution Systems, Inc., Ft. Smith, AR.APPENDIX A-2AWOODLINE MOTOR FREIGHT, INC. 26±CA±8570 ET. AL.BACKPAY COMPUTATION: C. L. DAWSONBACKPAY PERIOD: JANUARY 28, 1981, TO OCTOBER 31, 19881YEARQTR.
GROSSBACKPAY2INTERIM EARNINGSINTERIMEX-PENSESNET INT. EARNINGSNET BACKPAY
19811(1/28±3/31)$3,388.55
4$255.603$6.97$248.63$3,139.92
25,262.55
41,746.2032.671,743.533,519.02
363,626.884577.02.001,649.091,977.79
51,072.0745,695.96
56,974.02.006,974.02.00
198214,768.08
74,230.33.004,230.33537.75
24,788.70
76,695.00.006,695.00.00
35,621.68
76,175.00.006,175.00.00
45,719.26
75,955.27.005,955.27.00
198315,294.22
72,348.93.002,348.932,945.29
25,098.71.00
320.91.005,098.71
35,540.85
8790.04.004,019.021,521.83
93,228.984(10/1±10/31)2,030.57
81,712.11.001,712.11318.46
$19,058.771Date of discrimination to date Dawson rejected an offer from Respondent due to personal reasons and his unavailability for employment atRespondent.2Based on Appendix A.3Travel expenses obtaining/maintaining interim employment at .21 mile.4Woodline Motor Freight (as interim employer).5Special Commodities, P.O. Box 458, Pico Rivera, CA (9/10/81±12/26/81).6Unavailable for work 7/1/81±7/18/81.7U.S. Service, 14168 Orange Suite D, Paramount, CA (then) 7531 McFadden, Unit C, Huntington Beach, CA 92647 (then) 526 Railroad St,Corona, CA (1/1/82±3/9/83). 18DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8Crosby & Overton, Long Beach, CA (7/2/83±7/10/83); (9/18/83±9/25/83).9BKK Corp., 2550 W. 237th, Torrance, CA 90506 (7/11/83±9/16/83).APPENDIX A-3BWOODLINE MOTOR FREIGHT, INC. 26±CA±8570 ET AL.BACKPAY COMPUTATION: LEONARD HOGANBACKPAY PERIOD: SEPTEMBER 11, 1981, TO NOVEMBER 2, 19831YEARQTR.
GROSSBACKPAY2INTERIM EARNINGSINTERIMEX-PENSESNET INT. EARNINGSNET BACKPAY
19813(9/11±9/30)$1,227.67$.00$.00$.00$1,227.67
45,695.96.00.00.005,965.96
198214,768.08
4380.04.00380.044,388.04
24,788.08
42,794.29.002,794.291,993.79
33,027.06
41,125.00.001,125.001,902.06
435,719.2653,227.00.003,227.002,492.26
198315,294.22
53,779.00.003,779.001,515.22
25,098.71
53,779.00.003,779.001,319.71
35,540.85
53,779.00.003,779.001,761.85
4(10/1±11/2)2,235.54
51,453.46.001,453.46782.08
$23,348.641Date of discrimination to date of valid offer of reinstatement.2Based on Appendix A.3No backpay is claimed from 8/16/82 to 9/30/82; unable to work for medical reasons.4Holley Construction Company, Russellville, AR.5Self-employed truckdriver from October 1982.GC EXHIBIT 1(ff)WOODLINE MOTOR FREIGHT, INC. 26±CA±8570 ET AL.BACKPAY COMPUTATION: DAVID INGLEBACKPAY PERIOD: FEBRUARY 18, 1981, TO lll1YEARQTR.
GROSSBACKPAY2INTERIM EARNINGSINTERIMEX-PENSESNET INT. EARNINGSNET BACKPAY
19811(2/18±3/31)$1,679.40
3$954.00$.00$954.00$725.40
24,184.47
3954.00518.48935.523,248.95
34,330.13
41,840.00.001,840.002,490.13
44,582.60
43,370.00.003,370.001,212.60
198214,098.28
43,000.00.003,000.001,098.28
24,853.84
43,370.00.003,370.001,213.84
34,796.35
44,371.61.004,371.61424.74
45,353.28
43,434.99.003,434.991,918.29
198314,736.52
43,434.99.003,434.991,301.53
24,852.00
43,230.76.003,230.761,621.24
35,198.00
45,075.75.005,075.75122.25
44,886.00
44,014.98.004,014.98871.02
198415,083.83
43,879.98.003,879.98.00
23,538.48
43,879.98.003,879.98.00
34,837.66
45,153.05.005,153.05.00
44,595.53
44,459.97.004,459.97135.56
198514,509.62
44,129.97.004,129.97379.65
24,583.27
44,129.97.004,129.97453.30
34,533.10
44,207.65.004,207.65325.45
44,339.38
44,722.75.004,722.75.00
 19WOODLINE MOTOR FREIGHTGC EXHIBIT 1(ff)ÐContinuedWOODLINE MOTOR FREIGHT, INC. 26±CA±8570 ET AL.BACKPAY COMPUTATION: DAVID INGLEBACKPAY PERIOD: FEBRUARY 18, 1981, TO lll1YEARQTR.
GROSSBACKPAY2INTERIM EARNINGSINTERIMEX-PENSESNET INT. EARNINGSNET BACKPAY
198614,374.15
44,756.20.004,756.20.00
24,291.15
44,256.20.004,256.2034.95
34,527.68
44,256.20.004,256.20271.48
44,682.68
44,633.20.004,633.2049.48
198714,137.58
44,451.20.004,451.20.00
24,600.32
44,451.20.004,451.20149.12
35,641.96
44,451.20.004,451.201,190.76
44,601.38
45,280.60.005,280.60.00
198814,755.03
44,199.80.004,199.80555.23
24,755.03
44,703.60.004,703.6051.43
$19,844.681Date of discriminationÐbackpay is still running.2Based on Appendix B.3Kaber Commodities, Fayetteville, AR (3/2/81±4/24/81).4Lollar Creek Farm, Elkins, AR (7/24/81±present). Interim earnings include company provided housing as follows:1981±1983$200/month(rent)+$60/utilities=$260 mo./$780 Qtr.

1984±1986$250/month(rent)+$75(utilities=$325 mo./$975 Qtr.

1987±date$300/month(rent)+$90(utilities=5390 mo./$1,170 Qtr.
5Expenses seeking/maintaining interim employment.GC EXHIBIT 1(gg)WOODLINE MOTOR FREIGHT, INC. 26±CA±8570 ET AL.BACKPAY COMPUTATION: WINFORD LANTHORNBACKPAY PERIOD: JANUARY 26, 1981, TO JUNE 30, 19831YEARQTR.
GROSSBACKPAY2INTERIM EARNINGSINTERIMEXPENSESNET INT. EARNINGSNET BACKPAY
19811(1/26±3/31)$3,012.00
3$2,764.49$.00$3,063.22$.00
4298.7325,262.55
32,910.87.002,910.872,351.68
34,559.90
3882.42.002,147.422,412.48
51,265.0043,913.60
53,230.00.003,230.00683.60
198214,857.37
52,705.00.002,705.002,152.37
25,408.53
53,055.00.003,055.002,353.53
35,634.54
54,483.16.004,483.161,151.38
463,62.705194.16.00353.109.60
87158.94198315,660.02
917,853.50*15,569.502,284.003,376.02
25,723.0026,780.25*23,354.253,426.002,297.00
$16,787.661Date of discrimination to approximate date Lanthorn was reinstated.2Based on Appendix A through 9/30/81; Springdale employee Wilkins 9/30/81 to 8/9/82; Springdale employee Bulinger thereafter.3Taylor Bros. Inc., Box 272, Springdale, AR.4Woodline Motor Freight, interim employer.5Lollars Creek Farm, Pinnacle Star Route, Box 95, Elkins, AR 72727.6Interim earnings include free housing and utilities Lanthorn received in the 3d quarter, 1981 through the 3d quarter, 1981 computed at$200/month housing and $60/month utilities or $260 per month goss backpay reduced 10/9/82 to 10/20/82 due to quitting 5/ without other in-terim employment.7Cawood Produce, P. O. Box 83, Springdale, AR.8Gross backpay reduced 10/23/82 to 12/31/82 due to quitting 6/ without other interim employment.9Self-employment income. 20DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
*Self-employment expenses.
APPENDIX A-4AWOODLINE MOTOR FREIGHT, INC. 26±CA±8570 ET AL.BACKPAY COMPUTATION: KENNY LOYD JR.BACKPAY PERIOD: JANUARY 28, 1981, TO NOVEMBER 21, 19831YEARQTR.
GROSSBACKPAY2INTERIM EARNINGSINTERIM EX-PENSESNET INT. EARNINGSNET BACKPAY
19811(1/28±3/31)$3,388.55
3$909.925$15.96$893.96$2,494.59
25,262.55
35,556.54.005,556.54.00
34,559.90
34,532.60.004,532.6027.30
45,695.96
35,370.88.005,370.88325.08
198214,768.08
35,746.96.005,746.96.00
24,788.70
35,617.60.005,617.60.00
35,621.68
34,113.67.004,113.671,508.01
45,719.26
36,158.90.006,158.90.00
198315,294.22
36,318.73.006,318.73.00
25,098.71
35,422.35.005,422.35.00
36,002.59
49,096.676158.768,937.91.00
4(10/1±11/21)3,170.31
42,798.64644.662,753.98416.33
$4,771.311Date of discrimination to date Loyd rejected an offer from Respondent due to current employment he preferred.2Based on Appendix A.3Atkins Pickle Co., Atkins, AR (3/4/81±6/18/83).4Self-employed (7/1/83 to 11/21/83).5Travel expense seeking/maintaining interim employment at 21 cents per mile.6Cost of health insurance.APPENDIX A-5BWOODLINE MOTOR FREIGHT, INC. 26±CA±8570 ET AL.BACKPAY COMPUTATION: PAUL RICKMANBACKPAY PERIOD: JULY 28, 1980, TO AUGUST 26, 19881YEARQTR.
GROSSBACKPAY2INTERIM EARNINGSINTERIM EX-PENSESNET INT. EARNINGSNET BACKPAY
19803(7/28±9/30)$3,765.05
3$203.1011$37.30$165.80$3,599.25
4124,518.0641,731.76116.901,724.862,793.20
198114,894.57
4182.731138.60144.134,750.64
25,262.55
5557.4411186.751,402.293,860.26
71,031.6034,559.90
71,337.60114.201,333.403,226.50
45,695.96
71,671.20114.201,667.004,028.96
198214,768.08
6294.75.001,470.913,297.17
71,176.1624,788.70
7799.43.00799.433,989.27
35,621.68
9105.84.003,921.031,700.65
73,481.818333.3845,719.26
74,488.75.004,488.751,230.51
198315,294.22
10541.50.005,241.4752.75
74,699.9725,098.71
74,699.97131,092.003,607.971,490.74
3145,540.8574,699.97131,092.003,607.971,932.88
45,887.72
74,699.97131,092.003,607.972,279.75
198414,477.06
1069.00131,092.005,067.68.00
76,090.68 21WOODLINE MOTOR FREIGHTAPPENDIX A-5BÐContinuedWOODLINE MOTOR FREIGHT, INC. 26±CA±8570 ET AL.BACKPAY COMPUTATION: PAUL RICKMANBACKPAY PERIOD: JULY 28, 1980, TO AUGUST 26, 19881YEARQTR.
GROSSBACKPAY2INTERIM EARNINGSINTERIM EX-PENSESNET INT. EARNINGSNET BACKPAY
26,190.84
76,090.68131,092.004,998.681,192.16
35,602.11
76,090.68131,260.004,830.68771.43
45,812.41
76,090.68131,365.004,725.681,086.73
198515,296.79
76,856.77131,365.005,491.77.00
25,266.79
76,856.77131,365.005,491.77.00
35,757.62
76,856.77131,365.005,491.77265.85
45,438.07
76,856.77131,365.005,491.77.00
198614,711.08
78,461.52131,365.007,096.52.00
25,562.43
76,515.83131,365.005,150.83411.60
35,991.97
77,677.35131,365.006,312.35.00
46,341.58
76,539.83131,365.005,174.831,166.75
198715,665.02
77,639.24131,365.006,276.24.00
25,809.02
78,102.42131,365.006,737.42.00
36,632.43
77,288.10131,365.005,923.10709.33
45,307.42
76,418.28131,365.005,053.28254.14
198816,214.95
77,380.00131,365.006,015.00199.95
26,214.95
77,380.00131,365.006,015.00199.95
3(7/1±8/26)3,824.58
74,541.5313840.003,701.53123.05
$44,613.271Date of discrimination to date Rickman received and refused a valid offer of reinstatement.2Based on Appendix A.3Hackler Cartage, Conway, AR (8/18/80±8/21/80).4Atkins Pickle Co., Atkins, AR (10/80±1/11/81).5Day & Zimmerman, Texarkana & Hooks, TX (4/13/81±4/24/81).6Ryder Truck Line; Russellville, AR (1/82).7Yellow Freight Systems (5/11/81±present).8Souter Construction, Conway, AR.9Smith Transfer, Little Rock, AR (7/82).10Duffield Gravel Co., Russellville, AR.11Travel expense seeking/maintaining interim employment.12Unable to work/medical reasons; 11/16/80±11/21/80.13From April 1, 1983, to July 31, 1986, Rickman drove 400 miles per week further to Little Rock for interim employment. Since August 1,1984, Rickman has driven 500 miles per week further to Little Rock for interim employment than for employment at Respondent, WoodlineMotor Freight.14Unable to work for medical reasons; 7/12/83±7/18/83.GC EXHIBIT 1(ee)MEDICAL EXPENSESÐPAUL RICKMANYearClaimantExpenseAmount
Deduct-ibleSubtotal%AmountYearly Total
1980Paul RickmanSt. Vincents Hosp.
Class I$1,219.72$100.00$1,119.72100$1,119.72
Kanda RickmanRadiologists, P.A.28.00- 0 -28.008022.40

Kanda RickmanSt. Mary's Hospital125.00100.0025.008020.00

Paul RickmanGastroenterology
Associates986.24- 0 -986.2480788.99
Kanda RickmanPope Co. Ambulance47.00- 0 -47.008037.60

Paul RickmanAssc. P.A.81.00- 0 -81.808065.44

Paul RickmanDr. Tedford120.00- 0 -120.008096.00

Paul RickmanRadiology Assc. P.A.276.00- 0 -276.0080220.80

Kanda RickmanDr. Houghiran280.00- 0 -280.0080224.00$2,594.95
1981Margaret RickmanPrescriptions129.54100.0029.548023.6323.63
 22DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
GC EXHIBIT 1(ee)ÐContinuedMEDICAL EXPENSESÐPAUL RICKMANYearClaimantExpenseAmount
Deduct-ibleSubtotal%AmountYearly Total
1982Margaret RickmanPrescriptions600.40100.00500.4080400.32400.32
1983Margaret RickmanPrescriptions459.76100.00359.7680287.81
Paul RickmanMillard-Henry Clinic370.00- 0 -370.0080296.00

Paul RickmanDardanelle Hospital1,876.71100.001,776.71801,421.37

Paul RickmanUniversity Hospital126.00- 0 -126.0080100.802,105.98
1984Kanda RickmanDardanelle Hospital800.00100.00700.0080560.00
Kanda RickmanDardanelle Clinic330.00- 0 -330.0080264.00

Paul RickmanDardanelle Clinic468.00100.00368.0080294.40

Paul RickmanUniversity Hospital
Class I692.72- 0 -692.72100692.72
Margaret RickmanPrescriptions303.73100.00203.7380162.981,974.10
Total Medical Ex-penses Claimed$7,098.98APPENDIX D-1WOODLINE MOTOR FREIGHT, INC. 26±CA±8570 ET AL.BACKPAY COMPUTATION: WILLIAM ROACHBACKPAY PERIOD: JANUARY 28, 1981, TO MARCH 2, 19811YEARQTR.
GROSSBACKPAY2INTERIM EARNINGSINTERIMEX-PENSESNET INT. EARNINGSNET BACKPAY
19811(1/28±3/2)$1,574.40
3$840.00.00$840.00$734.40
$734.401Backpay period is pursuant to the court's order.2Gross backpay is set forth in Appendix D.3C C Jones, Inc., 3131 E. Broadway, No. Little Rock, AR.APPENDIX B-5AWOODLINE MOTOR FREIGHT, INC. 26±CA±8570 ET AL.BACKPAY COMPUTATION: JOE SLAYBACKPAY PERIOD: FEBRUARY 18, 1981, TO JANUARY 31, 19841YEARQTR.
GROSSBACKPAY2INTERIM EARNINGSINTERIMEXPENSESNET INT. EARNINGSNET BACKPAY
19811(2/18±3/31)$1,679.40
396.646$105.00$845.97$833.43
4854.3324,184.47
43,787.556273.003,514.55669.92
34,330.14
4394.25621.001,969.472,360.67
51,596.2244,582.60
52,872.19.002,872.191,710.41
198214,098.28
51,552.10.001,552.102,546.18
24,853.84
52,623.60.002,623.601,960.24
34,796.35
52,623.60.002,623.602,172.75
45,353.28
52,917.59.002,917.592,435.69
198314,736.52
52,977.81.002,977.811,758.71
24,852.00
53,079.00.003,079.001,773.00
35,198.00
53,299.81.003,299.811,898.19
 23WOODLINE MOTOR FREIGHTAPPENDIX B-5AÐContinuedWOODLINE MOTOR FREIGHT, INC. 26±CA±8570 ET AL.BACKPAY COMPUTATION: JOE SLAYBACKPAY PERIOD: FEBRUARY 18, 1981, TO JANUARY 31, 19841YEARQTR.
GROSSBACKPAY2INTERIM EARNINGSINTERIMEXPENSESNET INT. EARNINGSNET BACKPAY
43,758.40
53,508.23.003,508.23250.17
19841(1/1±1/31)1,760.13
51,301.43.001,301.43458.70
$20,828.061Date of discrimination to date Slay rejected an offer due to employment he preferred to that at Woodline.2Based on Appendix B.3Roadway Express, Springdale, AR (2/23/81).4Kaber Commodity Co., Fayetteville, AR (2/26/81±7/8/81).5Bell International, Springdale, AR (7/10/81±present).6Additional mileage maintaining interim employment at 4/; 100 miles per week at 21 cents per mile.APPENDIX A-6AWOODLINE MOTOR FREIGHT, INC. 26±CA±8570 ET. AL.BACKPAY COMPUTATION: TED SWEDENBACKPAY PERIOD: JANUARY 28, 1981, TO AUGUST 15, 19811YEARQTR.
GROSSBACKPAY2INTERIM EARNINGSINTERIMEX-PENSESNET INT. EARNINGSNET BACKPAY
19811(1/28±3/31)$3,388.55
3$997.81$.00$997.81$2,390.74
25,262.55
33,891.24.003,891.241,371.31
3(7/1±8/15)2,279.95
32,130.74.002,130.74149.21
$3,911.261Date of discrimination to date of arrest and Employer's release.2Based on the earnings of representative employees as set forth in Appendix A.3Woodline Motor Freight (as interim employer).APPENDIX A-8AWOODLINE MOTOR FREIGHT, INC. 26±CA±8570 ET AL.BACKPAY COMPUTATION: OPIE WHITBYBACKPAY PERIOD: JANUARY 28, 1981, TO MAY 18, 19811YEARQTR.
GROSSBACKPAYINTERIM EARNINGSINTERIMEX-PENSESNET INT. EARNINGSNET BACKPAY
19811(1/28±3/31)$3,388.55
3408.60$.00$784.93$2,603.62
4376.332(4/1±5/18)2,833.68
52,138.14.002,138.14695.54
$3,299.161Date of discrimination to date of reinstatement.2Based on the earnings of representative employees as set forth in Appendix A.3Woodline Motor Freight (as interim employer) (2/18/81 to 2/25/81).4Harrell Motors, Russellville, AR.5Ray Lee Builders Supply, Inc., Russellville, AR (4/1/81±5/16/81). 24DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
APPENDIX B-7BWOODLINE MOTOR FREIGHT, INC. 26±CA±8570 ET. AL.BACKPAY COMPUTATION: JOHN WOODWARDBACKPAY PERIOD: FEBRUARY 26, 1981, TO OCTOBER 6, 19831YEARQTR.
GROSSBACKPAYINTERIM EARNINGSINTERIMEX-PENSESNET INT. EARNINGSNET BACKPAY
19811(1/26±3/31)$1,197.00$.00$.00$.00$.00
23,192.02
34,094.20.004,094.20.00
33,704.61
34,094.20.004,094.20.00
44,210.97
34,094.20.004,094.20116.77
198214,098.28
34,413.92.004,413.92.00
24,853.84
34,413.92.004,413.92439.92
34,796.35
34,413.92.004,413.92382.43
45,353.28
34,413.92.004.413.92939.36
198314,736.52
36,530.46.006,530.46.00
24,852.00
36,530.46.006,530.46.00
35,198.00
36,530.46.006,530.46.00
4375.84
3502.34.00502.34.00
$1,878.481Date of discrimination to date Woodward admittedly abondoned any future interest in employment with Respondent.2Based on Appendix B.3N I West, Inc., and NI Industries Inc., Norris, Ind. Fayetteville, AR.